IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-11322
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EDUARDO SILVA-ANDRADE,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CR-97-2-A
                       --------------------

                          October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eduardo

Silva-Andrade has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Silva-Andrade has filed a motion to proceed pro se on appeal.

Silva-Andrade’s motion, having been filed after counsel’s Anders

brief, is untimely and is therefore DENIED.     See United States v.

Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).    Our independent

review of counsel’s brief and the record discloses no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-11322
                                -2-

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.